 588DECISIONSOF NATIONALLABOR RELATIONS BOARDNorth Dade Hospital,Inc. and Arnold A. Oper, d/b/aNorth Dade Medical Center,both d/b/a NorthDade Medical ComplexandLocal 1115, JointBoard Nursing Home and Hospital Employees,FloridaDivision,Petitioner.Case 12-RC-4472May 13, 1974DECISION AND DIRECTION OFELECTIONBY CHAIRMANMILLER AND MEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing washeld before Hearing Officer Jack D.Livingston of the National Labor Relations Board.Following the close of the hearing, the RegionalDirector for Region 12 transferred this case to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmadeat the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.'Upon the entire record in this proceeding, theBoard finds:1.North Dade Hospital, Inc. (hereinafter calledHospital), a Florida corporation, is engaged in thebusinessof operating a 77-bed hospital for profit at14701 NW. 27th Avenue, Opa Locka, Florida. TheHospital's principal officers are Arnold A. Oper,president, James P. Ebaugh, vice president, andEileenOper, secretary-treasurer. James P. Ebaugh isalso the administrator of the Hospital. Arnold A.Oper, an individual, also operatesas a soleproprie-torship a medical clinic known as North DadeMedical Center (hereinafter called Clinic) at thesameaddress. James P. Ebaugh is also the adminis-trator of the Clinic. As noted above, both entities arelocatedon the same premises, have the sameadministratorand common supervisor, have asimilarlyemployed personnel, joint office andclerical staff, a joint accounting department, a jointpayroll for all employees in the Hospital and theClinicwith all employees being paid by checksdrawn on the North Dade Medical Complex, andpersonnel policies are the same for both entities. Inaddition, the evidence shows that the operation is1The Employer'smotion for oral argumentisherebydenied inasmuchas the record and briefsadequatelypresent the issues and positions of theparties.held out to the publicas a singleentity, the entranceto the Hospital is through the Clinic and here arecommon support operations such as the 1pharmacyand cafeteria that serve bothentities.From theforegoing it isclear and we so find that North DadeHospital, Inc. and Arnold A. Oper, d/,b/a NorthDade Medical Center constitute a single employerfor jurisdictional purposes.The record shows that annually, the Hospital'sgross revenueis in excessof $250,000 and that theHospital annually purchases from points outside theState of Florida material and supplies valued inexcess of $25,000.2While the record is silent as toany dollar volume of business for the Clinic, therecord does show that from 7 to 10 doctors, workingas independent contractors,engagein the practice ofmedicine at the Clinic and that the Clinic employsapproximately 45-50 support personnel.In thesecircumstances we find that the Employeris engagedin commerce within themeaning ofthe Act and thatitwill effectuate the purposes of the Act to assertjurisdiction herein.2.The Petitioner is a labor organization asdefined in the Act and claims to represent certainemployees of the Employer.3.A question affecting commerceexists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Petitioner seeks to represent a unitcomposed of various employees of the Employeremployed at the Medical Center Complex, includingallaides or nursing assistants, dietary employees,housekeeping employees,maintenanceemployees,non-licensed physical therapists, ward clerks andlicensed practical nurses, but excluding uniformedclericals, including receptionists, billing clerks, cash-iers,PBX operators, medical records clerks, emergen-cy room clerks and admission clerks, office clericalemployees, X-ray departmentassistants, inhalationtherapy assistants, laboratoryassistants,pharmacydepartmentassistants,guards, and supervisors asdefined in the Act.The Employer contends that the only appropriateunit is all employees employed by the Hospital andClinic, but excluding auditing employees, accountingemployees, personnel employees, confidential secre-taries,registerednurses,physicians,pharmacists,guards, and supervisors as defined in the Act. Insupport of this contention the Employer points outthat the entire work force's efforts are directedtoward the treatment of patients and the employees,inmany instances, work in close proximity to each2The recorddoes not indicate whether any of this sum representsinventorypurchases for thepharmacy.210 NLRB No. 82 NORTH DADE MEDICAL CENTER589other and enjoy the same fringe benefits which areidentical to all employees. Alternatively, the Employ-er contends that if an overall unit is not the onlyappropriate unit then employees in many of theclassifications sought to be excluded by the Petition-er should be included in the unit.The record shows that the Hospital is operated as a77-bed hospital staffed by physicians, registerednurses, licensed practical nurses (herein calledLPN's),nursing assistants or aides,and the usualsupporting personnel, including X-ray, lab, pharma-cy,and therapy assistants, as well as the usualhousekeeping and maintenance personnel.The Clin-ic is operated on a walk-in patient basis and is staffedby physicians and nurses assistants,aswell asreceptionists,cashiers,billingclerks,and othersupporting personnel designed to facilitate patientcareand treatment, the attendant paperwork in-volved therein, and the billing and collection ofchargesmade for professional services rendered.In the Clinic, physicians work 4-5 hour shiftsduring the period from 8 a.m. to 11 p.m. Examina-tions areconducted in examination rooms providedin the Clinic. The physicians are assisted by nursingassistantswho work along with the physicians.Formal education requirements for nursing assistantsin the medical sense are generally limited andassistants'work functions generally involve takingpatient histories, physicals, temperatures, pulses, andotherwise rendering general assistance to the examin-ing physicians.When a patient first arrives at the clinic he is metby a receptionist at the counter. The receptionist,attired in a blue and white uniform, interviews thepatient and, by hand, fills out the necessary paper-work obtaining the required information, includingprior illnesses. If the patient has been to the Clinicbefore the receptionist will pull the patient's file andmedical record, updating the file. These files are thenplaced in a position on the counter for the nursingassistantor the doctor to pick up as the patient's turnarrives.The Petitioner would exclude the reception-istson theground that they are office clericalemployees.We agree. Although the receptionistssometimes substitute for nursing assistants and fill inas cashiers in the cafeteria, this is not on a regular orroutine basis, but rather occurs only when there is ashortage due to the absence of the regular nursingemployees. From the record, it is clear that thereceptionists are data collectors and, while they donot work at a desk or do any typing, their work isdirectly related to the "paperwork" aspect of thepatient's treatment, including the filing of the recordsinvolved.Once the patient's file is prepared or"updated," the receptionist's involvement with thepatient terminates.In addition,they are supervisedby the "business office manager." In these circum-stances, and as the receptionists work in an office-like areaof the Clinic'swaiting room and are notinvolvedwith those employees engaged in thetreatment or care of the patients, we find that theyare office clerical employees and exclude them fromthe unit.After the patient is seen and treated by a doctor,the nursing assistant escorts the patient to the cashierwhere an attempt is made to secure payment for theservices rendered.The cashier's only contact with thenursing assistant is in regard to billing for whateverservices are rendered.The cashier is a particularemployee designated to handle the money receivedand works in a teller-type cage.The cashier may andfrequently does act as a receptionist and, like thereceptionists,also does filing work.Again,like thereceptionists,the cashier is supervisedby the "busi-ness officer manager," works in the office-like area inthe clinic waiting room,and like the receptionists hasno involvement with those employees engaged in thecare of treatment of the patient.In these circum-stances,we find them to be office clerical employeesand exclude them from the unit.In the event the patient is not able to pay cash fortreatment,those charges relating to the patient'streatment are submitted into an accounting system.After charges are posted, the accounts are turnedover to the billing clerks for billing according toestablished rates.Billing clerks work in an area backfrom the counter at desks where they perform thenecessary paperwork which basically involves check-ing the medical records and verifying that thecharges on the account match the medical recordsshowing the services rendered.Ifthere is anydiscrepancy,the billing clerk will contact the nursingassistant or the doctor to determine that the serviceshave been rendered. Billing clerks are also under thedirect supervision of the"business office manager,"and will when needed substitute for receptionists orthe cashier.In addition to the billing clerks assignedto the Clinic, there are five additional billing clerksassigned to the Hospital who perform identicalfunctions and who also work in thesamegeneraloffice area under the supervision of the"businessoffice manager." As these employees perform clericalfunctions and have little if any involvement withthose employees engaged in the care or treatment ofthepatientswe find them to be office clericalemployees and will exclude them from the unit.TheHospitalEmployees:As noted above, thePetitionerwould exclude from the unit admittingclerks,emergency room clerks, central supply clerks,storeroom clerks, and certain auxiliary personnel,including the laboratory assistants,operating roomassistants,inhalation therapy assistants,radiology 590DECISIONSOF NATIONALLABOR RELATIONS BOARD(X-ray) assistants, and pharmacy assistants. TheEmployer would include all of these employees in theunit, first on the ground that the Hospital, like theClinic, functions on an integrated basis and that theonly appropriate unit should be a unit encompassingallemployees including the clericals whom theEmployer would analogize with plant clerical em-ployees.Alternatively, the Employer contends thatcertain of these classifications work with and have aclose relationship and community of interest with theemployees that the Petitioner would include in theunit.AdmittingClerks:TheHospital employs fiveadmitting clerks who work in the hospital area atdesks and who must have some typing ability. Theirprincipal function is to obtain required informationfrom the incoming patient and type up the necessarypapers. By use of a bed index they assign beds wheremedical considerations are not involved. They alsowear blue and white uniforms and are supervised bythe business office manager. The only incidents ofinterchange appears to be with the receptionist whenthe workload in that area requires assistance. In thesecircumstances,and as these employees performclericalfunctionsnot related to the care andtreatment of the patients, we find them to be officeclerical employees and exclude them from the unit.Medical Records Clerks:Medical records clerks arealso uniformed (blue and white) employees whowork out of the office-like area in the Clinic.However, unlike the other employees in that area,these four employees are supervised by the registeredmedical records technician and work at two desks inthe office area. Their basic function is the verifica-tionof physicians'medical records and nursingpatients' progress reports and, where necessary, tocheck with the doctor or nurse involved to see if theappropriatemedical procedures have been carriedout and properly documented. To qualify for thistype job an employee must take a 6-month course onmedical records as required by the State of Floridabut office skills such as typing are not required. Incarrying out their assignments the medical recordsclerks frequently go to the nursing stations to checkrecordsand/or talk to the nurses or doctors,regarding the patients' treatment. The Employer'sadministrator estimates that these employees spendapproximately 50 percent of their time at or aroundthe nursing station. As these employees spend asubstantial amount of their time in the patient carearea of the hospital performing functions (albeitclerical in nature) directly related to the care andtreatment of the patients through contacts with thoseemployees involved in the medical aspects of theHospital, including employees at the nursing station,we find that these employees should be included inthe unit.Emergency Room Clerks:The Hospital employsfive emergency room clerks who work the variousshifts in the emergency room.Although the emergen-cy room is open 24 hours a day, these clerks do notwork on the 11 p.m. to 7 a.m. shift. Their dutiesgenerallyentailsecuring information from thepatient and,where treatment is rendered, securingpayment of the same if it is not covered by someform of insurance.These employees are also requiredtowear the blue and white uniform. As to theirsupervision,their clerical functions are subject to thesupervision of the "business office manager," but,insofar as theirdailywork routine is concerned, theyare under the supervision of the registered nurse orLPN aswellasnurses aides assigned to theemergency room.In addition,because of theirpresence in the emergency room,they maintain aclosecontactwith the patient and in variousinstances may assist the nurse and/or physician inthe treatment of the patient. They also keep thepatient's records in the emergency room files. Whiletheprimaryfunction of these employees is thecollection of patient information, the record showsthat these clerks work almost exclusively withmedical personnel engaged in the treatment ofpatients,that theyassist themedical personnel intreating patients,and that they work in an areaseparated from the Clinic office-reception area. Inaddition, the record does not show that these clerkshave any contact or work functions with or related tothe clerical employeesworking in the office area ofthe Clinic. In these circumstances,we find that theemergency room clerks have a sufficient communityof interest with the employees in the unit to warranttheir inclusion in the unit.Radiology Assistants:In itsX-ray Department, theHospital employs four or five radiologist assistants.These employees work under the direction of aradiologist doctor, who, like the physicians in theClinic,are independent contractors. One of theassistants is a registeredX-ray technician who,pursuant to state regulations,has completed a 2-yearcourse inradiology, a course similar in nature to thatof the LPN's. The other three or four have taken 6-month courses in the field of radiology.In the courseof their duties, the assistants position patients on theX-ray table and take and develop the X-ray pictures,and, if no one is available to bring the patient to theX-ray room, the assistants will go into the hospitalproper and transport the patient into the X-ray room.Theydo not perform any duties with regard toreading theX-rays.These employees also work in aseparate area away from the office-reception area ofthe Clinic. NORTH DADE MEDICAL CENTER591Physical-Inhalation Therapy Assistants:Because ofthe size of the hospital, the Employer has combinedits physical and inhalation therapys into one depart-ment under the supervision of registered physical andinhalation therapists both of whom are excludedfrom the unit as independent contractors. ThePetitionerapparently would include the physicaltherapist assistants in the unit but would exclude theinhalation therapist assistants. Presumably, the phys-icaltherapistassistantsgive therapy treatmentsrelating tomuscles, nerves, and exercises amongother things. The inhalation therapy assistants workin those areas directly relating to the respiratorysystem. These employees generally take a 6-monthcourse in their field, and, while the State of Floridaprovides for registered therapists, there is no showingin the record as to whether this 6-month course is allthat is required for registration or whether, like theregistered X-ray technician, as compared to the X-ray assistants,a substantially longer period oftraining is required. In any event, the record showsthat one of the therapist assistants employed in thisdepartment is registered, although one of theassistants is an LPN working as a therapist. Therapyitself can either be given in the therapy area or in thepatient's room. Physical therapy involves, amongothers, the use of heat, massage, and exercisedepending on need. Inhalation therapy involves theadministration of oxygen through some type ofrespirator, and more generally appears to be admin-istered in the patient's room. The assistants workaccording to specific daily assignments laid out bythe registered therapists. In addition, the testimonyshows that the work of the physical and inhalationtherapists is interchangeable.Laboratory Assistants:In the hospital lab there isone registered lab technologist, an admitted supervi-sor,who supervises the work of four lab assistants.These employees' primary functions are, in compli-ance with proper authorizations, to go to the patient'sroom and draw specimens for blood tests, urinalysis,and other similar tests. The tests themselves areperformed in the laboratory on machines designed toperform tests and provide the results. The onlyfunction the lab assistant has in this matter is to besure that the machine is properly set for the test to beperformed. These assistants may have attended amedical vocational school, but they are not licensed.In addition, they do not work with any discretion,but, rather, are limited to performing the lab tests inconformity with prescribed procedures as well as thedoctor's authorization or direction.Operating Room Assistants:The Hospital employstwo operating room assistants whose functions are toassist the registered nurse in charge of the operatingroom, to keep the room clean, and to maintain thenecessary supplies needed therein. The educationalrequirements for this work are minimal, and they arenot qualified to and do not assist in the actualsurgery even though they wear uniforms similar tothose in the surgical team and are present in theroom during surgery.Surgical Supply Assistant:The Hospital maintains acentralsupply room for purposes of receivingsupplies and dispensing them as needed throughouttheHospital and (presumably) the Clinic.3 Thisoperation is staffed by two people, one of whom,Sam Frances, has the authority to hire and fire andhad in fact hired the current assistant. The assistantis responsible for receiving requisitions for expenda-ble supplies from the nursing area and the operatingroom, and upon receipt of the requisition, filling theorder as quickly as possible, and delivering thematerial to the requesting area. In addition to thisfunction, the assistant also has the responsibility tosterilize reusable operating room equipment. In thecourse of performing these duties, the assistantmakes frequent trips into the nursing area.Pharmacy Assistants:The medical complex oper-ates a pharmacy which sells and dispenses medicineand other products to the patients of both theHospital and the Clinic. Clinic patients normallysecure their medications directly from the pharmacywhich is located just off the Clinic area. Hospitalpatientsnormally receive their pharmaceuticalsthrough the nursing stations whose attendantstransmit the prescription to the pharmacy. Allmedications and prescriptions are dispensed bypharmacists. The two assistants in this departmentdo not have any formal educational requirementsand do not play any role in the actual preparation ofthe medications. Their basic functions are to receiveorders, type labels, and deliver medications to thevarious Hospital and Clinic areas. In the course ofperforming their delivery functions, the pharmacyassistants spend approximately half of their work-time in the Hospital area.The Petitioner would exclude the X-ray assistants,physical-inhalation therapists assistants, pharmacistassistants, and laboratory assistants on the groundthat they are technical employees. The Petitionerwould also exclude the operating room assistants onthe ground that they are part of the surgical teamtaking part in operations, and the surgical supplyassistants on the ground that they share no commu-nity of interest with the employees in the petitioned-3The record is unclear as to whether the central supply room is the sameunit status was not litigated.As there is nothing in the record to determinestorage facility as the storeroom.If in fact these facilities are separate areas,whether these employees(if they exist)should be included or excluded fromthe record also shows that there are two employees in the storeroom whosethe unit, we shall allow them to vote subject to challenge. 592DECISIONSOF NATIONAL LABOR RELATiONS BOARDfor unit. The Petitioner would also note that all ofthese employees are under different supervision. TheEmployer would include these employees on theground that they are not technical employees, workin the same general area as most of the employeessought by the Petitioner, share the same fringebenefits as those employees, and enjoy a closecommunity of interest with those employees in thepetitioned-for unit.Based on the record before us, we agree with theEmployer that the employees in these categoriesproperly belong in the unit. It is clear that theseemployees in many instances literally work side byside in the Hospital patient care area with thoseemployees the Petitioner would include in the unit,sharing the same fringe benefits. As these employeeshave a close community of interest with the employ-ees in the unit, we shall include them in the unit.4In addition to the above, the Employer wouldexclude four LPN's identified as team supervisors,because of their supervisory status. The Petitionercontends that these individuals are not supervisorsand should be included in the unit. The record showsthat, shortly before the hearing in this case, theEmployer, being unable to fill all of the positions ofteam supervisor with competent registered nurses,selected four of the LPN's to fill these vacantpositions.The Hospital operates on a three-shiftbasis 7 days a week. In charge of each shift is anursing supervisor, who on the second and thirdshifts, due generally to the absence of administrativepersonnel, is in charge of the entire hospitaloperation.The parties have stipulated that thesenursing supervisors are supervisors. Below each ofthe nursing supervisors on each shift are three teamsupervisors who are assigned one each to one of thethree sections and who direct the work of at least oneLPN and four aides and are responsible for the careof approximately 24 patients in their section. Withthe exception of the four LPN's involved herein, allof the other team supervisors are registered nurseswho, regardless of their supervisory status, would beexcluded from the unit as professional employees.Hospital Administrator Ebaugh testified that theteam supervisors have the authority to assign theLPN's and aides to specific rooms and designate 'lieproper nursing care to be provided by thoseemployees to the patients in those rooms. Inaddition, the record shows that the director ofnursing conducts biweekly supervisorymeetingswhi^,h are attended by nursing supervisors and allteam supervisors including the four in issue here. Atthesemeetings, in addition to patient problems,problems involving evaluation of employees assignedto the nursing area are discussed and considered. Theteam supervisors also evaluate nursing personnel forpurposes of wage increases, they authorize overtimefor and grant time off to members of their team, and,according to the testimony of Ebaugh, one of thefour involved herein was instrumental in the termina-tion of two nursing assistants. The record also showsthat line nurses who are not team supervisors have noauthority over the LPN's, and LPN's who are notteam supervisors have no authority over nurses aidesor other members of the team. In addition the LPN'swho are team supervisors receive approximately 45to 50 cents an hour more than those LPN's engagedinregularnursingduties,and the LPN teamsupervisors spend almost 85 percent of their time inadministrative functions as against a very limitedamount of time engaging in actual nursing functions.As these four individuals responsibly direct employ-ees assigned to their section and are in a position toeffect or recommend personnel action with regard tothe employees, attend supervisory meetings, and asteam supervisors receive substantially higher paythen the regular LPN's, we find that they aresupervisors and exclude them from the unit.Accordingly,we find the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:Allemployees of the North Dade MedicalComplex including all aides or nursing assistants,dietaryemployees,housekeepingemployees,maintenance employees, non-licensed physicaltherapists,ward clerks, licensed practical nurses,medical record clerks, emergency room clerks, X-ray assistants, inhalation therapy assistants, labo-ratory assistants, pharmacy assistants, surgicalsupply assistants, operating room assistants, butexcluding uniformed clericals including recep-tionists,billing clerks, cashiers, PBX operators,admissions clerks, and all other office clericalemployees and guards and supervisors as definedin the Act.[Direction of Elections andExcelsiorfootnoteomitted from publication.]4Glover Park Medical Services, Inc.,200 NLRB No 44event the Petitioner does not have asufficient showing of interest in the unit5As the unit found appropriate is broader than that originally petitionedfound appropriateherein the Petitioner shall have 10 days in which tofor by the Petitioner, the Regional Director shall determine whether itssubmitan additional showing of interest.showingof interest is sufficient before proceedingwith the election. In the